                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

UNITED STATES OF AMERICA

v.                                    CRIMINAL NO. 2:19-cr-00167

WILLIAM ANTHONY SPARKS

                   MEMORANDUM OPINION AND ORDER

     Pending before the court is the defendant’s Motion to

Continue Trial.   (ECF No. 44.)   Defendant requests a continuance

of sixty (60) days.   (Id.)   In support of his motion, counsel

for the defendant notes that she intends to file a pretrial

motion shortly which will likely require briefing by both

parties, and, if granted, would obviate the need for a trial.

(Id.)   Lead counsel also states that she is pregnant and will

very likely go into labor shortly.    (Id.)

     The government does not oppose the continuance, and counsel

for defendant has discussed the continuance with defendant and

defendant agrees it is needed.    (Id.)   For good cause shown, the

defendant’s motion is GRANTED.

     Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.    In granting

defendant’s motion, the court considered the factors outlined in
18 U.S.C. § 3161(h)(7)(B) and finds that denying the motion

would deny defendant continuity of counsel and, therefore,

“would be likely to make a continuation of such proceeding

impossible, or result in a miscarriage of justice.”                 Id. §

3161(h)(7)(B)(i).

      Accordingly, the court hereby ORDERS as follows:

I.    Pretrial Motions are due by April 27, 2020.

II.   A Pretrial Motions Hearing is scheduled for 1:30 p.m. on

May 4, 2020, in Charleston;

III. Jury Instructions and Proposed Voir Dire are due to the

court by May 13, 2020;

IV.   Trial of this action is continued until 9:30 a.m. on May

20, 2020, in Charleston;

      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

filing of the motion until the trial is excludable for purposes

of the Speedy Trial Act.

      The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

      IT IS SO ORDERED this 6th day of March, 2020.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge

                                  2
